DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2020 has been entered.
 	2.	Claims 6, 9, 10, 14, 15, and 16 have been amended.
	3.	The rejection of claims 6-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No.: 6,756,480 (Kostenuik et al. June 29, 2004) is withdrawn in view of Applicant’s amendments and arguments.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 6-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0269553 (Kim et al. Nov. 30, 2006), “Kim” in view of WO 99/02711 (Strom et al. Jan. 21, 1999), “Strom”.
Kim teaches protein conjugates with improved stability comprising a physiologically active polypeptide, a non-peptide polymer, and Fc fragment.  See abstract and ¶¶ 0034-0037 and 0058.
Kim teaches that the Fc region may be from IgG1, may be dimeric and include the hinge region.  See ¶¶ 0048-0050.
Kim teaches that the Fc fragment and protein are linked together by the non-peptide polymer.  Kim teaches that the non-peptide polymer is linked covalently to residues in the hinge region including lysine, histidine or cysteine residues.  See ¶¶ 0068.
Kim teaches that the non-peptide polymer is preferably polyethylene glycol (PEG). See ¶¶ 0054, 0057, 0060 and 0074. 
Kim teaches that the non-peptide polymer preferably ranges from 1 to 100 kDa, and preferably 1 to 20 kDa, in molecular weight. The instantly claimed polymerization degree for  g/mol) of from 2 up to 50 converts to a range of approximately 106 to 2,202 Da. 
Kim teaches that the physiologically active polypeptide can be Fab. See ¶¶ 0065, 0067, and 0075 and Examples 8 and 9.
Kim does not specifically teach that the hinge comprises the IgG1 upper hinge region DKTHT.
Strom teaches making fusion proteins with immunoglobulin hinge linker regions.  See abstract, claims 1-23, and Table on p. 8. 
Strom teaches that the proteins can be attached to the hinge region by the amino or carboxyl terminus of the proteins.  Strom teaches that this is advantageous in that allows the carboxyl terminus of the protein to interact or bind ligands.  See p. 2-line 23-30. 
Strom teaches that the hinge regions are flexible and allows freedom of movement.  See p. 6-lines 17-22. 
Strom teaches that the hinge peptides include the hinge comprises the IgG1 upper hinge region comprising DKTHT.  See Table p. 8.
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Kim and Strom to use the IgG1 upper hinge region comprising DKTHT taught by Strom in the Fab-PEG-Fc conjugates of Kim because Kim teaches that the Fc region may be from IgG1, may be dimeric and include the hinge region, the Fc fragment and protein are linked together by the non-peptide polymer PEG, and that the non-peptide polymer PEG is linked covalently to residues in the hinge region including lysine, histidine or cysteine residue and Strom teaches that the hinge regions are flexible and allows freedom of movement and allows the carboxyl terminus of the protein to interact or bind 
Additionally, one of skill in the art could have optimized the size of the PEG used in the conjugates given the size ranges taught by Kim, which overlap with the claimed polymerization degrees claimed, to find the optimal size for the conjugates for stability and efficacy. 
Related Prior Art
5.	US 2008/0254512 (Capon DJ Oct. 16, 2008) teaches the preparation of Fc regions with an N-terminal cysteine in the upper hinge region.  See Examples 1 and 4 and Figures 35 and 38.  However, Capon does not teach or suggest the flexible molecule or method of producing a flexible molecule as currently claimed. 
Conclusion
	6.	Claims 6-15 are rejected.  Claim 16 appears allowable.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER J REDDIG/Primary Examiner, Art Unit 1642